Exhibit Reconciliation of Canadian and United States Generally Accepted Accounting Principles Canadian Generally Accepted Accounting Principles (“GAAP”) vary in certain respects from U.S. GAAP. As required by the United States Securities and Exchange Commission, the effect of these differences in principles on Penn West Energy Trust’s (the “Trust”) consolidated financial statements is described and quantified below: The application of U.S. GAAP would have the following effects on reported net income (loss): Three months ended March 31 2009 2008 (CAD millions, except per unit amounts) Net and Comprehensive Income (Loss) as reported in the Consolidated Statements of Operations - Canadian GAAP $ (98 ) $ 78 Adjustments Unit-based compensation (note (c)) 13 (11 ) Depletion & depreciation (note (a)) 153 - Income tax effect of the above adjustments (36 ) - Net and Comprehensive Income, U.S. GAAP, as adjusted $ 32 $ 67 Net income per trust unit, as adjusted Basic $ 0.08 $ 0.19 Diluted 0.08 0.19 Weighted average number of trust units outstanding (millions) Basic 399.4 359.5 Diluted 399.4 360.8 Deficit - U.S. GAAP Balance, beginning of the period - U.S. GAAP $ (1,345 ) $ (1,413 ) Net income - U.S. GAAP 32 67 Change in redemption value of Trust units (note (b)) 656 (508 ) Distributions declared (276 ) (382 ) Balance, end of period - U.S. GAAP $ (933 ) $ (2,236 ) 1 The application of U.S. GAAP would have the following effects on the reported balance sheets: Canadian U.S. March 31, 2009 (CAD millions) GAAP GAAP ASSETS Current Accounts receivable $ 427 $ 427 Risk management 330 330 Other 99 99 856 856 Property, plant and equipment (note (a)) 12,113 6,053 Goodwill 2,020 2,020 Future income tax - 147 14,133 8,220 $ 14,989 $ 9,076 LIABILITIES AND UNITHOLDERS' EQUITY (DEFICIENCY) Current Accounts payable $ 505 $ 505 Distributions payable 94 94 Convertible debentures 7 7 Future income tax 94 94 700 700 Long-term debt 3,797 3,797 Convertible debentures 282 282 Risk management 10 10 Asset retirement obligations 604 604 Unit rights liability (note (c)) - 8 Future income tax 1,288 - Total liabilities 6,681 5,401 Unitholders' mezzanine equity (note (b)) - 4,608 Unitholders' equity (deficiency) Unitholders' capital (note (b)) 8,267 - Contributed surplus (note (c)) 86 - Deficit (note (b)) (45 ) (933 ) 8,308 (933 ) $ 14,989 $ 9,076 2 Canadian U.S. December 31, 2008 (CAD millions) GAAP GAAP ASSETS Current Accounts receivable $ 386 $ 386 Risk management 448 448 Other 106 106 940 940 Property, plant and equipment (note (a)) 12,452 6,239 Goodwill 2,020 2,020 Future income tax - 105 14,472 8,364 $ 15,412 $ 9,304 LIABILITIES AND UNITHOLDERS' EQUITY (DEFICIENCY) Current Accounts payable $ 630 $ 630 Distributions payable 132 132 Convertible debentures 7 7 Future income tax 132 132 901 901 Long-term debt 3,854 3,854 Convertible debentures 289 289 Risk management 6 6 Asset retirement obligations 614 614 Unit rights liability (note (c)) - 2 Future income tax 1,368 - Total liabilities 7,032 5,666 Unitholders' mezzanine equity (note (b)) - 4,983 Unitholders' equity (deficiency) Unitholders' capital (note (b)) 7,976 - Contributed surplus (note (c)) 75 - Retained earnings (deficit) (note (b)) 329 (1,345 ) 8,380 (1,345 ) $ 15,412 $ 9,304 3 The application of U.S. GAAP would have no effect on the statement of cash flows. (a) Property, plant and equipment and depletion and depreciation Under Canadian GAAP, an impairment exists when the net book value of the petroleum and natural gas properties exceeds the sum of the undiscounted future cash flows from proved reserves calculated using forecast prices and costs, and the cost of unproved properties. If an impairment is determined to exist, the impairment is measured as the amount by which the net book value of the petroleum and natural gas properties exceeds the sum of the present value of future cash flows from proved plus probable reserves using forecast prices and costs, and the lower of cost and net realizable value of unproved properties. Under U.S. GAAP, the net book value of petroleum and natural gas properties, net of deferred income taxes, is limited to the present value of after-tax future net cash flows from proved reserves, discounted at 10 percent and using prices and costs at the balance sheet date, plus the lower of cost and net realizable value of unproved properties. The impairment test is performed quarterly and, if elected by the Trust, recalculated seven business days prior to the filing date of the Trust’s consolidated financial statements if an impairment was indicated on the balance sheet date. If there is an impairment indicated at the balance sheet date, which no longer exists at the time of the second test, no write down is required. At March 31, 2009 and 2008, no impairment was indicated. The application of the impairment test resulted in a write-down in the fourth quarter of 2008 of $6,180 million. Depletion and depreciation of resource properties is calculated using the unit-of-production method based on production volumes before royalties in relation to proved reserves as estimated or audited by independent petroleum engineers. In determining the depletable base, the estimated future costs to be incurred in developing proved reserves are included and the estimated equipment salvage values and the lower of cost and market of unevaluated properties are excluded. Significant natural gas processing facilities, net of estimated salvage values, are depreciated using the declining balance method. Depletion and depreciation per gross equivalent barrel is calculated by converting natural gas volumes to barrels of oil equivalent (“BOE”) using a ratio of 6 mcf of natural gas to one barrel of crude oil. As a result of using proved reserves and prices and costs at the balance sheet date and the impact of the impairment charge in 2008, a decrease in depletion and depreciation under U.S. GAAP totalled $153 million during the first quarter of 2009 (2008 - $nil). (b) Unitholders’ mezzanine equity U.S.
